17-3881
     Xia v. Barr
                                                                                   BIA
                                                                                Hom, IJ
                                                                           A205 442 888

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of October, two thousand nineteen.
 5
 6   PRESENT:
 7            GERARD E. LYNCH,
 8            DENNY CHIN,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   HAIFENG XIA,
14            Petitioner,
15
16                 v.                                            17-3881
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:             Gary J. Yerman, New York, NY.
24
25   FOR RESPONDENT:             Joseph H. Hunt, Assistant Attorney
26                              General; Ernesto H. Molina, Jr.,
27                              Deputy Director; Nancy N. Safavi,
28                              Trial Attorney, Office of Immigration
29                              Litigation, United States Department
30                              of Justice, Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Haifeng Xia, a native and citizen of China,

6    seeks review of a November 7, 2017, decision of the BIA

7    affirming a December 12, 2016, decision of an Immigration

8    Judge (“IJ”) denying asylum and withholding of removal.         In

9    re Haifeng Xia, No. A205 442 888 (B.I.A. Nov. 7, 2017), aff’g

10   No. A205 442 888 (Immig. Ct. N.Y. City Dec. 12, 2016).           We

11   assume the parties’ familiarity with the underlying facts and

12   procedural history in this case.

13       We have reviewed the IJ’s decision as modified by the

14   BIA, i.e., minus the adverse credibility determination that

15   the BIA declined to consider.        See Xue Hong Yang v. U.S.

16   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).             The

17   applicable standards of review are well established.            See

18   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
19   510, 513 (2d Cir. 2009).

20       Xia became   a   Christian   while   in   the   United   States

21   and alleged a fear of persecution in China because he would

22   continue to practice Christianity if removed.         Absent past


                                      2
1    persecution, an alien may establish eligibility for asylum by

2    demonstrating “that he has a well-founded fear of future

3    persecution, which requires that the alien present credible

4    testimony    that    he    subjectively    fears   persecution         and

5    establish     that   his    fear    is    objectively     reasonable.”

6    Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004);

7    see also 8 C.F.R. § 1208.13(b)(2).          To demonstrate a well-

8    founded fear, an applicant must show either a reasonable

9    possibility that he “would be singled out” for persecution or

10   that the country of removal has a “pattern or practice” of

11   persecuting individuals similarly situated to him.              8 C.F.R.

12   § 1208.13(b)(2)(iii).       Where, as here, an alien expresses a

13   fear based on activities undertaken in the United States, he

14   “must make some showing that authorities in his country of

15   nationality are either aware of his activities or likely to

16   become aware of his activities.”         Hongsheng Leng v. Mukasey,

17   528 F.3d 135, 143 (2d Cir. 2008) (per curiam).

18       The     agency   reasonably    concluded    that    Xia   failed    to

19   establish     a   reasonable      possibility    that     the    Chinese

20   government would become aware of and then single him out for

21   persecution on account of his practice of Christianity.                Xia

22   did not claim that the Chinese government was aware that he


                                         3
1    is a Christian.      And the agency reasonably concluded that

2    authorities were unlikely to become aware of and target Xia

3    for his attendance at an unauthorized church in China because

4    the State Department’s 2014 International Religious Freedom

5    Report provided there are an estimated 68 million Protestant

6    Christians in China, only one-third of whom are affiliated

7    with    government-sponsored    churches,      and    that    efforts    to

8    restrict participation in unregistered churches varied by

9    region.    As to Xia’s home province of Zhejiang, the record

10   reflects that the Chinese government has in recent years

11   destroyed and removed crosses from churches in the region for

12   allegedly failing to comply with building requirements.                 But

13   the evidence showed that these measures were taken against

14   public, registered churches.         The evidence was otherwise

15   unclear as to the treatment of unregistered church gatherings

16   in Zhejiang.

17          Further, the agency also reasonably determined that Xia

18   would not be singled out because he is not a religious leader.

19   See 8 C.F.R. § 1208.13(b)(2)(iii).       The evidence showed that

20   in Zhejiang the Chinese government has mostly focused on and

21   detained    church   leaders   and   lawyers    who    have    protested




                                      4
1    demolitions      and   other    building      restrictions       rather          than

2    ordinary worshippers like Xia.

3         For    similar      reasons,      the    agency       did   not       err     in

4    determining that Xia failed to establish a pattern or practice

5    of persecution of similarly situated individuals—that is,

6    people     who   attend     unregistered      churches.          The       country

7    conditions       evidence   established       that     policies        targeting

8    Christians       attending      unregistered         churches          are       not

9    implemented evenly throughout China and, as stated, that the

10   Chinese government is more likely to target more prominent

11   members of the Zhejiang Christian community than Xia.                        Thus,

12   the agency did not err in determining that Xia failed to

13   demonstrate “systemic or pervasive” persecution of similarly

14   situated Christians sufficient to demonstrate a pattern and

15   practice of persecution in China.              See In re A-M-, 23 I. &

16   N.   Dec.    737,      741-42   (BIA       2005);    see     also      8     C.F.R.

17   § 1208.13(b)(2)(iii).

18        Accordingly, because the agency reasonably found that

19   Xia failed to demonstrate a well-founded fear of persecution

20   as needed for asylum, it did not err in finding that Xia

21   failed to meet the higher standard for withholding of removal.

22   See Lecaj v. Holder, 616 F.3d 111, 119 (2d Cir. 2010).                            Xia


                                            5
1   did not appeal the IJ’s denial of relief under the Convention

2   Against Torture.

3       For the foregoing reasons, the petition for review is

4   DENIED.   All motions and requests for arguments are DENIED

5   and all stays are VACATED.

6                                FOR THE COURT:
7                                Catherine O’Hagan Wolfe,
8                                Clerk of Court




                                  6